Citation Nr: 0110266	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  94-11 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from 
October 1942 to March 1946.

In December 1993, the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, denied the 
veteran's claim for a total disability rating for 
compensation purposes based on individual unemployability 
(TDIU).  He appealed the RO's decision to the Board of 
Veterans' Appeals (Board).  The Board temporarily held this 
claim in abeyance in September 1996 and July 1997 
pending completion of development concerning another, 
"inextricably intertwined," claim that the Board had to 
remand to the RO.  See Ephraim v. Brown, 82 F.3d 399 (Fed. 
Cir. 1996).  And the Board more recently had to remand the 
claim for a TDIU to the RO in March and July 2000 to protect 
the veteran's right to procedural due process and to further 
develop the record.  The RO since has continued to deny the 
claim and returned the case to the Board.


FINDINGS OF FACT

1.  Service connection is currently in effect for chronic 
obstructive pulmonary disease (COPD) with asthma and 
emphysema-rated as 60 percent disabling, and for residuals 
of chemical burns-rated at the noncompensable level of 
0 percent, for a combined rating of 60 percent.

2.  There is a medical opinion of record indicating the 
veteran's COPD is only "mild," according to the results of 
the most recent pulmonary function test (PFT), and that the 
COPD is not severe enough to preclude him from successfully 
doing some type of mild sedentary work where he can sit down.

3.  The veteran's service-connected disabilities do not 
preclude him from securing and maintaining substantially 
gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 
4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran alleges that he is permanently and totally 
unemployable-and therefore entitled to a TDIU-because his 
service-connected respiratory disability is so severe that he 
cannot work.

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  Total disability 
may or may not be permanent, but total ratings usually will 
not be assigned for temporary exacerbations or acute 
infectious diseases-except where specifically prescribed by 
the VA's Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. § 3.340; see also Fluharty v. Derwinski, 2 
Vet. App. 409, 411 (1992); Hatlestad (I) v. Derwinski, 1 
Vet. App. 164, 165 (1991).

Total disability ratings are authorized for any disability-
or combination of disabilities-for which the Rating Schedule 
prescribes a 100 disability evaluation, or, with less 
disability, if certain criteria are met.  Id.  Where the 
schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of his disability(ies)-
provided that, if there is only one such disability, it shall 
be ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  In exceptional 
circumstances, however, where the veteran does not meet the 
aforementioned percentage requirements, a total rating may be 
assigned nonetheless-on an extra-schedular basis-upon a 
showing that he is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. §§ 3.321(b)(1), 4.16(b).

"Marginal employment," for example, as a self-employed 
worker or at odd jobs or while employed at less than half of 
the usual remuneration, shall not be considered 
"substantially gainful employment."  38 C.F.R. § 4.16(a); 
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication 
Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), 
defines the term as "that which is ordinarily followed by 
the nondisabled to earn their livelihood with earnings common 
to the particular occupation in the community where the 
veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 
(2000), the court defined "substantially gainful 
employment" as an occupation that provides an annual income 
that exceeds the poverty threshold for one person, 
irrespective of the number of hours or days that the veteran 
actually works and without regard to the veteran's earned 
annual income...."  Other factors to be considered in 
determining whether a veteran is unemployable are his level 
of education, his employment history, and his vocational 
attainment.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 
(1992); Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 
(1991).  However, his advancing age, any impairment caused by 
conditions that are not service connected, and his prior 
unemployability status must be disregarded when determining 
whether he currently is unemployable.  38 C.F.R. § 4.16(a); 
see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), 
where the court noted additionally that "[t]he sole fact 
that a claimant is unemployed is not enough" to warrant a 
TDIU  Id.

Service connection is currently in effect for COPD with 
asthma and emphysema-rated as 60 percent disabling, and for 
residuals of chemical burns-rated at the noncompensable 
level of 0 percent, for a combined rating of 60 percent.  
A January 1993 rating decision granted service connection for 
the COPD pursuant to the provisions of 38 C.F.R. § 3.316-
which pertain to disabilities sustained as a result of 
exposure to toxic chemicals in mustard gas and Lewisite.  And 
an earlier rating decision, in November 1966, also granted 
service connection for the chemical burn residuals as a 
result of exposure to toxic mustard liquid.  Disabilities 
resulting from "common etiology or a single accident" are 
considered to be "one disability" insofar as the 60-percent 
requirement of 38 C.F.R. § 4.16.  38 C.F.R. § 4.16(a)(2).  
Consequently, since the veteran's service-connected 
disabilities have the same etiology, exposure to toxic 
chemicals, he satisfies the threshold minimum percentage 
criteria of 38 C.F.R. § 4.16(a) for consideration of a TDIU.  
However, because it is not shown that he is unemployable due 
to the severity of his service-connected disabilities, his 
claim for a TDIU must be denied.

Records show the veteran has not been employed for many years 
now, since 1965, when he stopped working due to a heart 
condition that is not service connected and, therefore, 
cannot be considered in determining his current entitlement 
to a TDIU.  38 C.F.R. § 4.16(a); see also, e.g., Mittleider 
v. West, 11 Vet. App. 181, 182 (1998) (VA must be able to 
distinguish the extent of the veteran's impairment in earning 
capacity that is attributable to his service-connected 
disabilities, as opposed to other conditions that are not 
service connected).  But a VA physician who more recently 
examined the veteran in May 1999, and who submitted an 
addendum to the report of that evaluation in July 1999, 
concluded:

I was asked to comment on employability 
or lack of due to respiratory condition:  
[the veteran] has not worked since 1966, 
due to coronary artery disease, status 
post myocardial infarction and he does 
deny that he is on oxygen although it 
says here he claims that he is on 24 hour 
oxygen use; but he does have a 
significant degree of chronic lung 
disease, probably secondary to his 
smoking.  Due to a combination of age 
(78) + medical condition, he probably is 
unemployable.

Therefore, because the veteran's "advancing age" also 
cannot be considered when determining his entitlement to a 
TDIU, the Board remanded this case to the RO in March and 
July 2000 for further consideration of this medical opinion 
and to clarify whether he is unemployable due to the severity 
of his service-connected disabilities, alone, irrespective of 
other conditions-particularly his heart disease-which are 
not service connected.  The Board also remanded the case to 
the RO to obtain additional records of any current or past 
treatment or evaluation he may have received for his COPD 
with asthma and emphysema, as that evidence might provide 
some indication, too, of whether his service-connected 
disabilities render him unemployable.  See, e g, Gregory v. 
Brown, 8 Vet. App. 563 (1996); Bell v. Derwinski, 2 Vet. App. 
611 (1992).

The veteran underwent the requested VA respiratory evaluation 
in September 2000, and the examining VA physician indicated 
that "interposed with" the veteran's service-connected COPD 
was his coronary artery disease, chronic sinusitis, and 
hypertension, and that he also was status post myocardial 
infarction (heart attack).  Thus, the VA examiner indicated 
that it was impossible to clearly delineate all of the 
veteran's activity abilities and functional abilities based 
on one disease process, alone.  So as a means of compensating 
for this, the VA examiner indicated that it would be helpful 
if the veteran could undergo more comprehensive clinical 
evaluation and workup (e.g., a treadmill stress test) to see 
how much activity he actually could perform to try and get a 
more objective understanding of the extent of his functional 
impairment that is due to his cardiac status, as opposed to 
his pulmonary status and his underlying pulmonary disease.  
Unfortunately though, he could not do an exercise stress test 
because of his COPD and arthritis in his knees, so the VA 
examiner had to consider other medical evidence, instead, to 
gain further insight into this dispositive issue.  The 
alternative evidence considered by the VA examiner included 
the report of a recent X-ray of the veteran's chest that 
showed "aging changes" and "possible emphysema," as well 
as the results of a recent pulmonary function test (PFT), 
conducted during the May 1999 VA respiratory evaluation, 
which showed a "normal" forced vital capacity (FVC) and 
only "borderline reduction" in the forced expiratory volume 
to forced vital capacity ratio (FEV/FVC) consistent with 
"early obstruction."  Consequently, based on the results of 
that objective testing, the VA examiner concluded the veteran 
had only "mild" COPD, and that, given his current activity 
level (as outlined in the history portion of the current 
evaluation), it was the VA examiner's medical opinion that 
the veteran was able to function to a "mild" degree.  And 
in further explaining the basis of his medical opinion, the 
VA examiner went on to note that, although the veteran 
certainly would not be a candidate to do "medium" or 
"heavy work" for any sustained period of time-more than an 
hour or two, he still is able to do such other things as ride 
a riding lawn mower and mow his grass approximately 30 
minutes once every ten days or so, to drive a car short 
distances-a mile or so, and to do light grocery shopping.  
The VA examiner also said that, in his opinion and 
estimation, excluding other conditions and looking solely at 
the veteran's COPD, he probably can do some type of 
sedentary, mild, sit down work for some period of time-
although the VA examiner was unsure of just how long that 
might entail (i.e., a full 8 hours a day, or less) because 
that was hard to quantify.

There is no countervailing medical opinion of record to rebut 
the ultimate conclusion of the VA examiner, that the veteran 
can work-albeit in a less physically demanding job-if one 
only considers the severity of his
service-connected COPD with asthma and emphysema and does not 
take into account an accompanying impairment due to his heart 
disease and the various other conditions that are not service 
connected.  Bear in mind that the COPD with asthma and 
emphysema is the only service-connected disability the 
veteran, himself, claims is severe enough to render him 
unemployable-since his chemical burn residuals, at 0 
percent, are not even compensably disabling.

In determining whether the veteran is unemployable due to the 
severity of his service-connected disabilities, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, 
in so doing, to accept certain medical opinions over others.  
See Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); Evans 
v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 
7 Vet. App. 429 433 (1995).  This responsibility is 
particularly difficult when medical opinions diverge.  And at 
the same time, the Board is mindful that it cannot make its 
own independent medical determination and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans at 31; see also Rucker v. Brown, 10 Vet. App. 
67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Here, though, all of the medical evidence addressing 
the determinative issue of whether he is unemployable 
indicates that he is not-at least not due to his service-
connected disabilities.  Rather, he is only unemployable if 
one also considers the impairment attributable to his 
advancing age since he is a veteran of World War II and the 
various conditions, especially his heart disease, that are 
not service connected.

Even the additional medical evidence obtained as a result of 
the Board's most recent remand, in July 2000, does not 
contain any medical opinion or other indication that the 
veteran is unemployable as a result of his COPD with asthma 
and emphysema, or due to his chemical burn residuals.  
Although the additional records show that he continues to 
need treatment for wheezing, a productive cough, etc., 
associated with his COPD with asthma and emphysema, that is 
not tantamount to concluding that he actually is unemployable 
due to this disability.  Moreover, although he unfortunately 
has not been employed for many years now, since 1965, that, 
too, is not tantamount, in and of itself, to concluding that 
he actually cannot work due to the severity of his service-
connected disabilities-particularly since, by all 
indications, he terminated his employment in 1965 because of 
the seriousness of his heart disease, not because of the 
severity of his service-connected disabilities.  And merely 
because the potential for certain types of jobs, admittedly, 
is somewhat limited due to the severity of his service-
connected respiratory disability is not, in turn, 
substantively the same as saying he is unemployable 
altogether.  See Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992); VAOPGCPREC 75-91, 57 Fed. Reg. 2317 (1992).

Lastly, the Board is cognizant of the fact that during the 
pendency of this appeal, the President signed into law the 
Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), which imposes on VA an 
obligation to inform the veteran of the evidence needed to 
substantiate and complete his claim.  But under the 
circumstances of this case, a remand to inform him about the 
new law is not warranted because the Board already has 
provided him ample opportunity to submit additional evidence 
supporting his claim, including on several occasions after 
the most recent remand in July 2000, and since the statement 
of the case (SOC) and the various subsequent supplemental 
statements of the case (SSOCs) cited the requirements for 
establishing his entitlement to a TDIU.  And although the RO 
was unable to contact one particular source of treatment 
cited by the veteran (his family doctor, "Dr. Ates"), 
despite attempting to in November 2000, the postal service 
returned the RO's letter to this doctor in December 2000 
marked "not deliverable as addressed[,] unable to forward."  
And significantly, when attempting to contact that private 
physician, the RO also sent a letter to the veteran, too, 
apprising him of this and notifying him of the possible delay 
in obtaining this evidence-unless he elected instead to 
personally contact the doctor, himself, to likely speed up 
the process and insure this evidence was submitted.  The RO 
also apprised him that it ultimately was his responsibility 
to insure the submission of this evidence.  Therefore, since 
the RO attempted to contact that doctor at the same address 
as the veteran had provided (on VA Form 21-4142), but was 
unable to, no further development in this regard is deemed 
warranted.  See Gobber v. Derwinski, 2 Vet. App. 470 (1992) 
(VA's "duty to assist" the veteran in developing the 
evidence pertinent to his claim is not a license for a 
"fishing expedition" to determine if there might be some 
unspecified information that could possibly support a claim).

Since the preponderance of the evidence is against the claim 
for a TDIU, the benefit-of-the-doubt rule does not apply.  
38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The claim for a TDIU is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

